Title: From John Quincy Adams to Abigail Smith Adams, 28 November 1810
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 10.
Mrs. A. Adams-Quincy
My dear Mother.
St. Petersburg 16/28. November 1810.

I received a few days ago, and since I wrote you last a letter from Captain William Welsh, dated at Lisbau, a Russian Port in the Baltic, to which I suppose he came, on finding that all American vessels were excluded from the Port to which he was originally destined—He enclosed to me at the same time your kind letter of 25th: July—In the obstructed state of navigation in the Baltic, I have scarcely received a letter from America in less than four months from its date, and from the ackowledgments of my correspondents, I find that our letters have been still longer in reaching them. I am however continually reminded by the receipt of letters from you, of your punctuality and attention as a correspondent—I hear of letters as late as the 6th: of September; but excepting yours I have myself received none later than June.
We had already heard of the Death of President Webber, at the time of Mr: Jones’s arrival—And it is much to be regretted, as from the present State and complection of affairs, the prospect is not bright of seeing his place supplied by so good a man—My own affections as well as my judgment would incline in favour of Mr: Ware—But I think very highly of the talents and of the temper of Dr: Kirkland—My greatest apprehensions from him would be the very circumstances which perhaps will contribute most to his election—I mean his political Connections—It has become a fashionable doctrine of late years that the College should be turned into a political engine; a doctrine which I altogether disapprove. And I am very much afraid that the late alteration in the Constitution of the College Government arose from party motives—Of this alteration, not having seen it in its full extent, I cannot speak positively: but by advertisements in the Newspapers I should infer, that the connection between the Legislature of the Commonwealth and the University has been formally dissolved—The Senate and Council formerly constituted a part of the board of Overseers, and the Congregational Clergymen of the six neighbouring towns were the other part—Instead of which there are now chosen fifteen laymen. I should conceive that a liberal and comprehensive Spirit would seek to make the most antient institution for the education of youth, in our Country, venerable in the eyes of the world; and that by thus attaching the public authority of the State, and the ministers of Religion, by ties of duty to the interests and welfare of the College, one of the most natural and happiest expedients for that purpose had been devised—From the wise and profound policy of this idea, to that of fifteen laymen chosen by a Caucus, there is in my mind a lamentable falling-off, and there must be some extraordinary benefit of which I am not aware, attached to the administration of these fifteen laymen, to compensate for the loss which the University must sustain, by discharging the legislative and Executive authorities of the State from all superintendance over its affairs, and by removing the Clergy thus completely from that superintendance—
I readily conceive how large a vacuity must have been occasioned in your family circle by the removal of my brother and his wife and children—On his part too with a disposition so social as his, I am afraid that he will feel at first, and especially during the winter season a sort of irksome solitude in his new residence—But if he feels, as I always do an inexpressible charm in the spot of his own and his fathers nativity, there will not be a tree nor a brook nor a rock in the neighbourhood, but will attach to itself some remembrance that will serve as a substitute for Society—And with his own family and my boys about him with the business which will occupy so much of his time, and with you and my father so near him, his situation will still be enviable in comparison with mine.
The river Neva has been frozen over about a fortnight, and has about five months longer to remain in the same condition—We have already had several days nearly as cold as our most rigorous days in America—Within the house however we feel nothing of this severity—Double windows, double doors and stove fires keep our apartments at the exact temperature that we chuse to have them. It is the fashion of the Country to keep a thermometer in almost every room and chamber of the house; and at the same time another fastened to a window, outside—The scale in most common use is that of Reaumur—Fahrenheit’s is not used at-all—Generally dining-rooms and parlours are kept at about 15 degrees of warmth—(65 degrees of Fahrenheit) Bedchambers at about 12. or 60 of Fahrenheit—It is considered as a general rule that for healthiness the Bed-chamber must be kept cooler than any other—There is a stove in every chamber, and in the houses laid out for comfort or luxury, one in the entry—In large Halls there are usually two, and sometimes four—A fire is made once a day in every stove—But when the weather is very mild some of the stoves are suffered to pass unheated every other day; and in extreme cold they are sometimes heated twice in a day—The wood is precisely of the same kind, as the Eastern wood so much used at Boston—The stove is heated in the manner of an oven, and when the wood is consumed to a coal without flame the chimney passage is covered over with an iron cap like the lid of a pot—The walls of the houses are about three feet thick. The external windows, hang upon hinges, in the form of folding doors—The glass is very large—The panes in most common use are 25 or 26 inches long and 19 wide—The internal window consists of the six such squares in a single frame, which is put up in September and taken down in May—and when put up the crevices all round the sash are stuff’d with tow, and paper is pasted entirely round the borders—But for the sake of ventilation, one corresponding square of both the windows, is made like a door, on separate hinges, and may be opened at pleasure—The sash of this square is therefore larger than that of the rest, and gives an irregular and awkward appearance to the windows—For that reason perhaps, it has acquired the name of a was ist dass—meaning in German what’s that. In many houses there are windows of two single panes each six or seven feet long and twenty inches wide, and in hinged frames folding together like doors—
There are two remarkable differences between the severe winter weather of this Country, and that of our own Country—The first is that here there are no violent snowstorms—It snows an hour or two almost every day in October November and December; and continues through the winter occasionally to snow in the same manner—But scarcely ever does it snow for six hours together, and a fall of snow of a foot deep at one time is I believe without example—The Snow here drifts comparatively very little—once fallen it lays the whole winter, and receiving so frequently a fresh powdering it settles and cakes into a substance between ice and snow which by the month of March gets to be three or four feet thick—But it lays almost entirely on a level untill the breaking up of the frost in March or April—The Streets of St: Petersburg are then scarcely passable—The second peculiarity which mitigates the rigour of this climate is that the extremest colds are always accompanied with a clear sky, and little or no wind—If with an atmosphere at 30 degrees of Reamur below 0 which is 67 degrees of Fahrenheit below the freezing point, there were at the same time a wind like our North-west Gales, I believe human nature could not exist under it—
We are all well—As this sentence is worth a volume in every letter which we receive from home; so I trust it is the most acceptable thing that we can write to you in return—I know not how or when I shall have an opportunity to send you this, but I write it now to have it in readiness by the first opportunity that may offer—They sometimes present themselves suddenly, and I have then barely time to prepare my public letters.
The last political event which has excited attention was the Emperor Napoleon’s decree to burn all the English manufactures upon which his custom-house or his military troops can lay their hands—The State of Commerce throughout Europe continues to be excessively distress’d, and will probably be much more so before it will experience any relief—Our countrymen still rush in crowds into every Port where they can obtain access, and into many where they meet nothing but seizure and confiscation—There are twenty or twenty-five vessels, which were coming here at a Season when no mortal European dares venture into the gulph of Finland—only one of them reached Cronstadt, and that while the river was freezing—The rest have entered at Revel, Riga, and other Ports of the Baltic—Some have not yet been heard of—I hope however that none of them have been lost.
I am, my dear Mother ever faithfully your’s

A.